Exhibit 10.3

EMPLOYMENT AGREEMENT

          EMPLOYMENT AGREEMENT dated as of October 20, 2009, by and between NRDC
Acquisition Corp., a Delaware corporation (the “Company”), and Stuart A. Tanz,
residing at the address set forth on the signature page hereof (the
“Executive”).

          WHEREAS, the Executive has purchased common stock in the amount of $5
million dollars at market prices prior to the record date (for the Special
Meeting for the stockholders’ and warrantholders of the Company relating to the
Framework Agreement (as defined below)), in connection with the commencement of
his employment with the Company; and

          WHEREAS, the Company wishes to offer employment to the Executive, and
the Executive wishes to accept such offer on the terms set forth below.

          Accordingly, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

          1.          Term. The Company hereby employs the Executive, and the
Executive hereby accepts such employment, for an initial term commencing as of
the date on which the transactions contemplated by the Framework Agreement are
consummated (the “Commencement Date”) and continuing for a three-year (3)
period, unless sooner terminated in accordance with the provisions of Section 4
or Section 5; with such employment to continue for successive one-year (1)
periods in accordance with the terms of this Agreement (subject to termination
as aforesaid) unless the Company notifies the Executive of non-renewal in
writing six (6) months prior to the expiration of the initial term and each
annual renewal, as applicable (the period during which the Executive is employed
hereunder being hereinafter referred to as the “Term”). As referenced herein,
the “Framework Agreement” shall mean that certain agreement by and between the
Company and NRDC Capital Management, LLC, dated as of August 7, 2009. For the
avoidance of doubt, the Agreement, other than Sections 3.4 (with respect to the
living allowance only),

--------------------------------------------------------------------------------



7.9, 7.15 and 7.16 which shall be operative as of the date of execution of this
Agreement, shall not become effective and the Term shall not commence unless and
until the transactions contemplated by the Framework Agreement are consummated
and the Executive begins actually performing services for the Company within
five (5) business days thereafter.

          2.          Duties. During the Term, the Executive shall be employed
by the Company as President and Chief Executive Officer, and, as such, the
Executive shall faithfully perform for the Company the duties of said office and
shall perform such other duties of an executive, managerial or administrative
nature as shall be specified and designated from time to time by the Board of
Directors of the Company (the “Board”). In addition, during the Term, the
Company shall nominate the Executive as a member of the Board, and the Executive
agrees to serve as a member of the Board if duly elected by the shareholders of
the Company. The Executive shall devote substantially all of his business time
and effort to the performance of his duties hereunder; provided, however, that
Executive may engage in other activities for Executive’s own account while
employed hereunder, including, without limitation, charitable, community and
other business activities (including, without limitation, the ownership of those
properties listed on Exhibit A), provided that such other activities do not
materially interfere with the performance of Executive’s duties hereunder.

          3.          Compensation.

                       3.1          Salary.

                       (a)          Subject to Section 3.1(b), the Company shall
pay the Executive during the Term a salary at the rate of $750,000 per annum, in
accordance with the customary payroll practices of the Company applicable to
senior executives. At least annually, the Board shall review the Executive’s
Annual Salary and may provide for increases therein as it may in its discretion
deem appropriate (such annual salary, as increased, the “Annual Salary”). In
addition, the Executive shall receive a payment, within five (5) business days
of the Commencement Date, equal to a pro rata portion of the amount of his
Annual Salary that would have been payable for the period beginning on September
17, 2009 and ending on the Commencement Date had he been employed by the Company
during such period.

--------------------------------------------------------------------------------



                       (b)          Notwithstanding the foregoing, in the event
the value of the “trust account” (as defined in the Framework Agreement)
following the consummation of the transactions contemplated by the Framework
Agreement is less than $410 million, without deduction for any expenses incurred
by the Company in connection with the transactions contemplated by the Framework
Agreement but after deducting the following amounts, (i) any amounts paid to
stockholders with whom the Company entered into forward or other contracts to
purchase such stockholders’ shares, as issued in the Company’s initial public
offering on October 23, 2007 (including shares purchased in the secondary
market), and (ii) any amounts paid to the Company’s stockholders who vote
against the transactions contemplated by the Framework Agreement and demand that
the Company convert their shares into cash, the Executive’s Annual Salary will
be reduced pro-rata according to the amount by which the $410 million threshold
is not met; provided, however, that the Executive’s Annual Salary will in no
event be reduced below $500,000. To the extent the Company later raises
additional gross capital up to the $400 million initial target, the Executive’s
Annual Salary will be increased pro-rata up to a maximum of $750,000. The
parties acknowledge that as of August 31, 2009, there was $410,128,745 (or
$409,402,665 net of $726,080 of accrued but unpaid expenses) in the trust
account.

                       3.2          Bonus. During the Term, in addition to the
Annual Salary, for each fiscal year of the Company ending during the Term, the
Executive shall receive an annual bonus of between 0% and 200% of Annual Salary,
as determined in the sole discretion of the Board and based on both the
Executive’s performance and the performance of the Company (the “Annual Bonus”).
Each Annual Bonus shall be paid in the fiscal year following the year for which
such bonus is awarded, and in any event shall be paid within 30 days after the
financial statements for such prior fiscal year are finalized.

                       3.3          Benefits - In General. Except with respect
to benefits of a type otherwise provided for under Section 3.4, the Executive
shall be permitted during the Term to participate in any group life,
hospitalization or disability insurance plans, health programs, equity incentive
plans, retirement plans, fringe benefit programs and similar benefits that may
be available to other senior

--------------------------------------------------------------------------------



executives of the Company generally, in each case to the extent that the
Executive is eligible under the terms of such plans or programs.

                       3.4          Specific Benefits. Without limiting the
generality of Section 3.3, the Executive shall be entitled to vacation of twenty
five (25) business days per year (to be taken at reasonable times in accordance
with the Company’s policies) and an automobile allowance of $1,500 per month. In
addition, for a period of six months commencing November 1, 2009, Executive
shall receive a living allowance of $20,000 per month, plus a “gross-up” to
cover the Executive’s income taxes (Federal, state and local) incurred by the
Executive on the receipt of the living allowance payments.

                       3.5          Equity Incentive Compensation. As of the
Commencement Date, the Executive shall be granted an award consisting of 100,000
shares of restricted stock and 100,000 stock options under the Company’s Equity
Incentive Plan. In accordance with the terms of the Company’s Equity Incentive
Plan, the exercise price of such stock options shall be at fair market value of
the shares of the Company’s common stock on the date on which the options are
granted. The stock options and restricted stock shall each vest in equal
installments on the first three anniversaries of the grant date thereof.

                       3.6          Expenses. The Company shall pay or reimburse
the Executive for all ordinary and reasonable out-of-pocket expenses actually
incurred (and, in the case of reimbursement, paid) by the Executive during the
Term in the performance of the Executive’s services under this Agreement;
provided that the Executive submits proof of such expenses, with the properly
completed forms as prescribed from time to time by the Company in accordance
with the Company’s policies, plans and/or programs.

          4.          Termination upon Death or Disability. If the Executive
dies during the Term, the Term shall terminate as of the date of death, and the
obligations of the Company to or with respect to the Executive shall terminate
in their entirety upon such date except as otherwise provided under this Section
4. If there is a determination by the Company that the Executive has become
physically or mentally incapable of performing his duties under the Agreement
and such disability has disabled the Executive for a cumulative period of one
hundred eighty (180) days within a twelve (12) month period (a “Disability”),
the Company shall have the right, to the extent permitted by law, to terminate
the employment of the

--------------------------------------------------------------------------------



Executive upon notice in writing to the Executive. Upon termination of
employment due to death or Disability, (i) the Executive (or the Executive’s
estate or beneficiaries in the case of the death of the Executive) shall be
entitled to receive, in a lump sum payment (subject to Section 7.18 of this
Agreement) within thirty (30) days following Executive’s termination of
employment, (A) Annual Salary, Annual Bonus and other benefits earned and
accrued under this Agreement prior to the date of termination (and reimbursement
under this Agreement for expenses incurred prior to the date of termination),
(B) (x) two times Annual Salary and (y) two times the average of the Annual
Bonuses awarded to the Executive for the last two years immediately preceding
the year in which Executive’s employment is terminated, provided, however, that
if no Annual Bonus is awarded to Executive for the year (or two years) preceding
the year in which Executive’s employment is terminated, Executive will be
entitled to a minimum bonus equal to 50% of the Executive’s Annual Salary (i.e.,
initially $375,000 x 2), and (C) the Executive’s car allowance for one (1) year;
(ii) all outstanding unvested equity-based incentives and awards held by the
Executive shall thereupon vest and become free of restrictions and be
exercisable in accordance with their terms; and (iii) the Executive (or, in the
case of his death, his estate and beneficiaries) shall have no further rights to
any other compensation or benefits hereunder on or after the termination of
employment, or any other rights hereunder.

          5.          Certain Terminations of Employment.

                       5.1         Termination by the Company for Cause;
Termination by the Executive without Good Reason.

 

 

 

(a)          For purposes of this Agreement, “Cause” shall mean the Executive’s:

 

 

 

(i)           deliberate misrepresentation in connection with, or willful
failure to cooperate with, a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the willful inducement of others to fail to cooperate or to produce documents
or other materials;

 

 

 

(ii)          failure to perform his material duties hereunder (other than any
such failure resulting from Executive’s incapacity due to physical or mental
illness) which failure continues for a period of thirty (30) business days after
written demand for corrective


--------------------------------------------------------------------------------




 

 

 

action is delivered by the Company specifically identifying the manner in which
the Company believes the Executive has not performed his duties;

 

 

 

(iii)         conduct by the Executive constituting a material act of willful
misconduct in connection with the performance of his duties, including, without
limitation, misappropriation of funds or property of the Company other than the
occasional, customary and de minimis use of the Company’s property for personal
purposes;

 

 

 

(iv)          public disparagement of the Company, its officers, trustees,
employees or partners;

 

 

 

(v)           soliciting any existing employee of the Company above the level of
an administrative assistant to work at another company; or

 

 

 

(vi)          the commission by the Executive of a felony or misdemeanor
involving moral turpitude, deceit, dishonesty or fraud.

provided that the Company shall not be permitted to terminate the Executive for
Cause except on written notice given to the Executive at any time following the
occurrence of any of the events described in clause (i), (ii), (iii) or (vi)
above and on written notice given to the Executive at any time not more than 30
days following the occurrence of any of the events described in clause (iv) or
(v) above (or, if later, the Company’s knowledge thereof).

                      (b)           The Company may terminate the Executive’s
employment hereunder for Cause, and the Executive may terminate his employment
on at least thirty (30) days’ written notice. If the Company terminates the
Executive for Cause, or the Executive terminates his employment and the
termination by the Executive is not covered by Section 4, 5.2 or 5.3, (i) the
Executive shall receive Annual Salary, Annual Bonus for the preceding fiscal
year (if unpaid), and other benefits (but, in all events, and without increasing
the Executive’s rights under any other provision hereof, excluding any bonuses
not yet paid) earned and accrued under this Agreement prior to the termination
of employment (and reimbursement under this Agreement for expenses incurred
prior to the termination of employment), and (ii) the Executive shall have no
further rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder.

                      5.2           Termination by the Company without Cause;
Termination by the Executive for Good Reason; Expiration/Non-Renewal of the
Agreement by the Company.

--------------------------------------------------------------------------------



                      (a)         For purposes of this Agreement, “Good Reason”
shall mean the following, unless consented to by the Executive:

 

 

 

(i)          any material breach of the employment agreement by the Company
which shall include, but not be limited to, a material, adverse alteration in
the nature of Executive’s duties, responsibilities or authority, including,
without limitation, failure to nominate the Executive as a director;

 

 

 

(ii)         a material reduction in Executive’s Annual Salary (other than as
provided in Section 3.1(b)) as in effect at the time in question, or a failure
to pay such amounts when due which is not cured within thirty (30) days after
written notice;

 

 

 

(iii)        if the Company relocates Executive’s office to any place other than
Westchester County, New York or Manhattan (New York, New York);

 

 

 

(iv)        failure to provide benefits comparable to those provided the
Executive as of the date hereof, other than any such failure affecting all
comparably situated officers; or

 

 

 

(v)         Executive’s removal from, or failure to be elected to, the Board
during the Term.

Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof is given no later than thirty
(30) days after the time at which the event or condition purportedly giving rise
to Good Reason first occurs or arises; and (ii) if there exists (without regard
to this clause (ii)) an event or condition that constitutes Good Reason, the
Company shall have thirty (30) days from the date notice of such a termination
is given to cure such event or condition and, if the Company does so, such event
or condition shall not constitute Good Reason hereunder.

                       (b)        The Company may terminate the Executive’s
employment at any time for any reason or no reason. The Executive may terminate
the Executive’s employment with the Company at any time for any reason or no
reason, and for Good Reason under this Section 5.2. If the Company terminates
the Executive’s employment and the termination is not covered by Section 4, 5.1
or 5.3, or the Executive terminates his employment for Good Reason and the
termination by the Executive is not covered by Section 5.3, or upon expiration
of the Term if the Company has notified the Executive of non-renewal of this
Agreement under Section 1, above, (i) the Executive shall be entitled to
receive, in a lump sum payment (subject to Section 7.18 of this Agreement)
within thirty (30) days following Executive’s termination of employment, (A)
Annual Salary, Annual Bonus and other benefits earned and accrued

--------------------------------------------------------------------------------



under this Agreement prior to the date of termination (and reimbursement under
this Agreement for expenses incurred prior to the date of termination), (B) (x)
two times Annual Salary and (y) two times the average of the Annual Bonuses
awarded to the Executive for the last two years immediately preceding the year
in which Executive’s employment is terminated (to the extent applicable),
provided, however, that if no Annual Bonus is awarded to Executive for the year
(or two years) preceding the year in which Executive’s employment is terminated,
Executive will be entitled to a minimum bonus equal to 50% of the Executive’s
Annual Salary (i.e., initially $375,000 x 2), and (C) the Executive’s car
allowance for one (1) year; (ii) all outstanding unvested equity-based
incentives and awards shall thereupon vest and become free of restrictions and
be exercisable in accordance with their terms; and (iii) the Executive shall
have no further rights to any other compensation or benefits hereunder on or
after the termination of employment, or any other rights hereunder.

                    5.3          Change in Control.

                    (a)           Within the twelve (12) month period following
a Change in Control (as defined under Section 5.3(c)), in addition to (but
without duplicating) his rights under Section 5.2, above, the Executive may
voluntarily terminate his employment with the Company, for any or no reason, in
which event he will receive the payments set forth in Section 5.2(b).

                    (b)           If the Executive’s employment is terminated
pursuant to Section 5.2 or 5.3(a), then if any amount payable to or other
benefit receivable by the Executive pursuant to this Agreement is deemed to
constitute a “parachute payment”, alone or when added to any other amount
payable or paid to or other benefit receivable or received by the Executive from
the Company which is deemed to constitute a “parachute payment” (whether or not
under an existing plan, arrangement or other agreement), and would result in the
imposition on the Executive of an excise tax under Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), then, in addition to any other
benefits to which the Executive is entitled under this Agreement, the Executive
shall be paid at the time such taxes become payable by the Company an amount in
cash equal to the sum of the excise taxes payable by the Executive by reason of
receiving “parachute payments” plus the amount necessary to put the Executive in
the same

--------------------------------------------------------------------------------



after-tax position (taking into account any and all applicable federal, state
and local excise, income or other taxes at the highest applicable rates on such
“parachute payments” and on any payments under this Section 5.3(b)) as if no
excise taxes had been imposed with respect to “parachute payments.” “Parachute
payment” shall mean a “parachute payment” as defined in Section 280G of the
Code. The amount of any payment under this Section 5.3(b) shall be computed by a
certified public accounting firm selected by the Company and reasonably
acceptable to the Executive.

                      (c)          For purposes of this Agreement, “Change in
Control” means the occurrence of any of the following events:

 

 

 

(i)          any “person” or “group” of persons, as such terms are used in
Sections 13 and 14 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than any employee benefit plan sponsored by the Company,
becomes the “beneficial owner”, as such term is used in Section 13 of the
Exchange Act (irrespective of any vesting or waiting periods) of (A) common
shares in an amount equal to thirty percent (30%) or more of the sum total of
the common shares issued and outstanding immediately prior to such acquisition
as if they were a single class and disregarding any equity raise in connection
with the financing of such transaction; provided, however, that in determining
whether a Change in Control has occurred, outstanding shares or voting
securities which are acquired in an acquisition by (x) the Company or any of its
subsidiaries or (y) an employee benefit plan (or a trust forming a part thereof)
maintained by the Company or any of its subsidiaries shall not constitute an
acquisition which can cause a Change in Control;

 

 

 

(ii)         the approval of the dissolution or liquidation of the Company;

 

 

 

(iii)        the approval of the sale or other disposition of all or
substantially all of its assets in one (1) or more transactions; or

 

 

 

(iv)         a turnover, during any two (2) year period, of the majority of the
members of the Board, without the consent of the majority of the members of the
Board as to the appointment of the new Board members.

For the avoidance of doubt, in the event the Company merges with or into another
entity, such merger (or similar corporate transaction) shall not be deemed to
constitute a Change in Control of the Company under this Agreement if the
Executive continues, or has the opportunity to continue, in his employment with
the merged companies as Chief Executive Officer (or an equivalent title thereto)
with the same terms and conditions as provided herein, unless the Executive
agrees otherwise.

          6.          Covenants of the Executive.

--------------------------------------------------------------------------------



                    6.1          Covenant Against Competition; Other Covenants.
The Executive acknowledges that (i) the principal business of the Company (which
expressly includes for purposes of this Section 6 (and any related enforcement
provisions hereof), its successors and assigns) is to invest in, acquire (either
directly or through debt acquisitions), own, lease, reposition and manage a
diverse portfolio of necessity-based retail properties, including, but not
limited to, well located community and neighborhood shopping centers, anchored
by national or regional supermarkets and drugstores (such businesses, and any
and all other businesses in which, at the time of Executive’s termination, the
Company is actively and regularly engaged or actively pursuing, herein being
collectively referred to as the “Business”); (ii) the Company is one of the
limited number of persons who have developed such a business; (iii) the
Company’s Business is national in scope; (iv) the Executive’s work for the
Company has given and will continue to give him access to the confidential
affairs and proprietary information of the Company; (v) the covenants and
agreements of the Executive contained in this Section 6 are essential to the
business and goodwill of the Company; and (vi) the Company would not have
entered into this Agreement but for the covenants and agreements set forth in
this Section 6. Accordingly, the Executive covenants and agrees that:

                    (a)          By and in consideration of the salary and
benefits to be provided by the Company hereunder, including the severance
arrangements set forth herein, and further in consideration of the Executive’s
exposure to the proprietary information of the Company, the Executive covenants
and agrees that, during the period commencing on the date hereof and ending one
(1) year following the date upon which the Executive shall cease to be an
employee of the Company and its affiliates (the “Restricted Period”), he shall
not directly or indirectly, whether as an owner, partner, shareholder,
principal, agent, employee, consultant or in any other relationship or capacity,
(i) engage in any element of the Business (other than for the Company or its
affiliates) or otherwise compete with the Company or its affiliates, (ii) render
any services related to the Business to any person, corporation, partnership or
other entity (other than the Company or its affiliates) engaged in any element
of the Business, or (iii) render services related to the Business to any person,
corporation, partnership or other entity (other than the Company or its
affiliates) as a partner, shareholder, principal, agent, employee, consultant or
in any other relationship or

--------------------------------------------------------------------------------



capacity; provided, however, that, notwithstanding the foregoing, the Executive
may invest in securities of any entity, solely for investment purposes and
without participating in the business thereof, if (A) such securities are traded
on any national securities exchange or the National Association of Securities
Dealers, Inc. Automated Quotation System, (B) the Executive is not a controlling
person of, or a member of a group which controls, such entity and (C) the
Executive does not, directly or indirectly, own 1% or more of any class of
securities of such entity.

                    (b)          During and after the Restricted Period, the
Executive shall keep secret and retain in strictest confidence, and shall not
use for his benefit or the benefit of others, except in connection with the
business and affairs of the Company and its affiliates, all non-public
confidential matters relating to the Company’s Business and the business of any
of its affiliates and to the Company and any of its affiliates, learned by the
Executive heretofore or hereafter directly or indirectly from the Company or any
of its affiliates (the “Confidential Company Information”), and shall not
disclose such Confidential Company Information to anyone outside of the Company
except with the Company’s express written consent and except for Confidential
Company Information which is at the time of receipt or thereafter becomes
publicly known through no wrongful act of the Executive or is received from a
third party not under an obligation to keep such information confidential and
without breach of this Agreement. Notwithstanding the foregoing, Executive may
disclose Confidential Company Information to his attorneys (for the purpose of
seeking legal advice), to his accountants (for the purposes of seeking
professional advice), to his immediate family members whom Executive agrees will
not divulge such information to any other party, and in response to a subpoena;
court, regulatory, or arbitral order; or other valid legal process.

                    (c)          During the Restricted Period, the Executive
shall not, without the Company’s prior written consent, directly or indirectly,
(i) solicit or encourage to leave the employment or other service of the
Company, or any of its affiliates, any employee, agent or independent contractor
thereof or (ii) hire (on behalf of the Executive or any other person or entity)
any employee who has left the employment of the Company or any of its affiliates
within the one-year period which follows the

--------------------------------------------------------------------------------



termination of such employee’s employment with the Company and its affiliates.
From the date hereof and during the Restricted Period, the Executive will not,
whether for his own account or for the account of any other person, firm,
corporation or other business organization, solicit for a competing business or
intentionally interfere with the Company’s or any of its affiliates’
relationship with, or endeavor to entice away from the Company or any of its
affiliates for a competing business, any person who during the Term is or was a
customer, client, agent, or independent contractor of the Company or any of its
affiliates.

                    (d)          All memoranda, notes, lists, records, property
and any other tangible product and documents (and all copies thereof), whether
visually perceptible, machine-readable or otherwise, made, produced or compiled
by the Executive or made available to the Executive containing Confidential
Company Information (i) shall at all times be the property of the Company (and,
as applicable, any affiliates) and shall be delivered to the Company at any time
upon its request, and (ii) upon the Executive’s termination of employment, shall
be immediately returned to the Company. This section shall not apply to
materials that Executive possessed prior to his business relationship with the
Company, to Executive’s personal effects and documents, and to materials
prepared by Executive for the purposes of seeking legal or other professional
advice.

                    (e)          While the Executive’s non-compete obligations
under Section 6.1(a) are in effect, neither the Company nor the Executive shall
publish any statement or make any statement under circumstances reasonably
likely to become public that (i) with respect to statements by the Executive, is
critical of the Company or any of its affiliates, or in any way otherwise
maligning the Business or reputation of the Company or any of its affiliates or
(ii) with respect to statements by the Company, is critical of the Executive or
in any way otherwise maligning the reputation of the Executive, in either of the
foregoing instances unless otherwise required by applicable law or regulation or
by judicial order.

                    6.2         Rights and Remedies upon Breach.

                    (a)          The Executive acknowledges and agrees that any
breach by him of any of the provisions of Section 6.1 or any subparts thereof
(individually or collectively the “Restrictive Covenants”) would result in
irreparable injury and damage for which money damages would not provide

--------------------------------------------------------------------------------



an adequate remedy. Therefore, if the Executive breaches, or threatens to commit
a breach of, any of the provisions of Section 6.1 or any subpart thereof, the
Company and its affiliates, in addition to, and not in lieu of, any other rights
and remedies available to the Company and its affiliates under law or in equity
(including, without limitation, the recovery of damages), shall have the right
and remedy to have the Restrictive Covenants specifically enforced (without
posting bond and without the need to prove damages) by any court having equity
jurisdiction, including, without limitation, the right to an entry against the
Executive of restraining orders and injunctions (preliminary, mandatory,
temporary and permanent) against violations, threatened or actual, and whether
or not then continuing, of such covenants.

                    (b)          The Executive agrees that the provisions of
Section 6.1 of this Agreement and each subsection thereof are reasonably
necessary for the protection of the Company’s legitimate business interests and
if enforced, will not prevent Executive from obtaining gainful employment should
his employment with Company end. The Executive agrees that in any action seeking
specific performance or other equitable relief, he will not assert or contend
that any of the provisions of this Section 6 are unreasonable or otherwise
unenforceable as drafted. The existence of any claim or cause of action by the
Executive, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement of the Restrictive Covenants.

          7.       Other Provisions.

                    7.1          Severability. The Executive acknowledges and
agrees that (i) he has had an opportunity to seek advice of counsel in
connection with this Agreement and (ii) the Restrictive Covenants are reasonable
in geographical and temporal scope and in all other respects as drafted. If it
is determined that any of the provisions of this Agreement, including, without
limitation, any of the Restrictive Covenants, or any part thereof, is invalid or
unenforceable, the remainder of the provisions of this Agreement shall not
thereby be affected and shall be given full effect, without regard to the
invalid portions.

--------------------------------------------------------------------------------



                    7.2          Duration and Scope of Covenants. If any court
or other decision-maker of competent jurisdiction determines that any of the
Executive’s covenants contained in this Agreement, including, without
limitation, any of the Restrictive Covenants, or any part thereof, is
unenforceable because of the duration or geographical scope of such provision,
then the duration or scope of such provision, as the case may be, shall be
reduced so that such provision becomes enforceable and, in its reduced form,
such provision shall then be enforceable and shall be enforced.

                    7.3          Enforceability; Jurisdiction; Arbitration.

                    (a)           The Company and the Executive intend to and
hereby confer jurisdiction to enforce the Restrictive Covenants set forth in
Section 6 upon the courts of any jurisdiction within the geographical scope of
the Restrictive Covenants. If the courts of any one or more of such
jurisdictions hold the Restrictive Covenants wholly unenforceable by reason of
breadth of scope or otherwise it is the intention of the Company and the
Executive that such determination not bar or in any way affect the Company’s
right, or the right of any of its affiliates, to the relief provided above in
the courts of any other jurisdiction within the geographical scope of such
Restrictive Covenants, as to breaches of such Restrictive Covenants in such
other respective jurisdictions, such Restrictive Covenants as they relate to
each jurisdiction’s being, for this purpose, severable, diverse and independent
covenants, subject, where appropriate, to the doctrine of res judicata. The
parties hereby agree to waive any right to a trial by jury for any and all
disputes hereunder (whether or not relating to the Restricted Covenants).

                    (b)           Any controversy or claim arising out of or
relating to this Agreement or the breach of this Agreement (other than a
controversy or claim arising under Section 6, to the extent necessary for the
Company (or its affiliates, where applicable) to avail itself of the rights and
remedies referred to in Section 6.2) that is not resolved by the Executive and
the Company (or its affiliates, where applicable) shall be submitted to
arbitration in New York, New York in accordance with New York law and the
employment arbitration rules and procedures of the American Arbitration
Association, before an arbitrator experienced in employment disputes who is
licensed to practice law in the State of New York. The determination of the
arbitrator(s) shall be conclusive and binding on the Company (or its affiliates,

--------------------------------------------------------------------------------



where applicable) and the Executive and judgment may be entered on the
arbitrator(s)’ award in any court having jurisdiction.

                    7.4          Notices. Any notice or other communication
required or permitted hereunder shall be in writing and shall be delivered
personally, telegraphed, telexed, sent by facsimile transmission or sent by
certified, registered or express mail, postage prepaid. Any such notice shall be
deemed given when so delivered personally, telegraphed, telexed or sent by
facsimile transmission or, if mailed, five days after the date of deposit in the
United States mails as follows:

 

 

 

 

(i)

If to the Company, to:

 

 

 

 

 

NRDC Acquisition Corp.

 

 

3 Manhattanville Road

 

 

Purchase, New York 10577

 

 

 

 

 

with a copy to:

 

 

 

 

 

Clifford Chance US LLP

 

 

31 West 52nd Street

 

 

New York, New York 10019-6131

 

 

Attention: Jay Bernstein

 

 

 

 

(ii)

If to the Executive, to:

 

 

 

 

 

Stuart A. Tanz

 

 

[Address]

 

 

 

 

 

with a copy to:

 

 

 

 

 

Paul, Hastings, Janofsky & Walker LLP

 

 

75 East 55th Street

 

 

New York, New York 10022

 

 

Attention: Allan Bloom

 

 

                  Mark Schonberger

Any such person may by notice given in accordance with this Section 7.5 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

                    7.5          Entire Agreement. This Agreement contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements, written or oral, with respect thereto.

--------------------------------------------------------------------------------



                    7.6          Waivers and Amendments. This Agreement may be
amended, superseded, canceled, renewed or extended, and the terms hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege.

                    7.7          GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION
OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

                    7.8          Assignment. This Agreement, and the Executive’s
rights and obligations hereunder, may not be assigned by the Executive; any
purported assignment by the Executive in violation hereof shall be null and
void. In the event of any sale, transfer or other disposition of all or
substantially all of the Company’s assets or business, whether by merger,
consolidation or otherwise, the Company may assign this Agreement and its rights
hereunder, provided that the successor or purchaser agrees, as a condition of
such transaction, to assume all of the Company’s obligations hereunder.

                    7.9          Legal Fees. The Company will pay directly or
reimburse the Executive for reasonable legal fees and expenses incurred by the
Executive (x) in connection with the review and negotiation of this Agreement
and (y) for review of the Company’s proxy statement in connection with the
transactions contemplated by the Framework Agreement.

                    7.10        Withholding. The Company shall be entitled to
withhold from any payments or deemed payments any amount of tax withholding it
determines to be required by law.

--------------------------------------------------------------------------------



                    7.11         Binding Effect. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors
(including as a result of the transactions contemplated by the Framework
Agreement), permitted assigns, heirs, executors and legal representatives.

                    7.12         Counterparts. This Agreement may be executed by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original but all such counterparts together shall
constitute one and the same instrument. Each counterpart may consist of two
copies hereof each signed by one of the parties hereto.

                    7.13         Survival. Anything contained in this Agreement
to the contrary notwithstanding, the provisions of Sections 6, 7.3, 7.10 and
7.15, and the other provisions of this Section 7 (to the extent necessary to
effectuate the survival of Sections 6, 7.3, 7.10 and 7.15), shall survive
termination of this Agreement and any termination of the Executive’s employment
hereunder.

                    7.14         Existing Agreements. The Executive represents
to the Company that he is not subject or a party to any employment or consulting
agreement, non-competition covenant or other agreement, covenant or
understanding which might prohibit him from executing this Agreement or limit
his ability to fulfill his responsibilities hereunder.

                    7.15         Indemnification. The Company shall cause the
Executive (together with other officers and directors) to be indemnified for any
actions taken or omissions made within the scope of his employment to the
fullest extent provided under the Company’s bylaws, operating agreements, and
directors and officers liability insurance (which the Company agrees to maintain
throughout the Term), with coverage in such amounts as are generally provided by
similarly situated employers in the Business. The Company shall continue to
indemnify the Executive as provided above and maintain such liability insurance
coverage for the Executive, after the Term has ended for any claims that may be
made against him with respect to actions taken or omissions made within the
scope of Executive’s employment or service as a director, officer, or trustee of
the Company.

--------------------------------------------------------------------------------



                    7.16         Expenses Related to Framework Agreement. The
Company shall reimburse Executive for reasonable out-of-pocket direct expenses
incurred by the Executive in connection with his participation in the
transactions contemplated under the Framework Agreement.

                    7.17         Headings. The headings in this Agreement are
for reference only and shall not affect the interpretation of this Agreement.

                    7.18         Section 409A Compliance. Any payments under
this Agreement that are deemed to be deferred compensation subject to the
requirements of Section 409A of the Code, are intended to comply with the
requirements of Section 409A. To this end and notwithstanding any other
provision of this Agreement to the contrary, if at the time of Executive’s
termination of employment with the Company, (i) the Company’s securities are
publicly traded on an established securities market; (ii) Executive is a
“specified employee” (as defined in Section 409A); and (iii) the deferral of the
commencement of any payments or benefits otherwise payable pursuant to this
Agreement as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A, then the Company
will defer the commencement of such payments (without any reduction in amount
ultimately paid or provided to Executive) that are not paid within the
short-term deferral rule under Section 409A (and any regulations thereunder) or
within the “involuntary separation” exemption of Treasury Regulation §
1.409A-1(b)(9)(iii). Such deferral shall last until the date that is six (6)
months following Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A). Any amounts the payment of
which are so deferred shall be paid in a lump sum payment within ten (10) days
after the end of such deferral period. If Executive dies during the deferral
period prior to the payment of any deferred amount, then the unpaid deferred
amount shall be paid to the personal representative of Executive’s estate within
sixty (60) days after the date of Executive’s death.

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have signed their names as of
the day and year first above written.

 

 

 

 

 

NRDC ACQUISITION CORP.

 

 

 

By:

/s/ Richard A. Baker

 

 

 

 

 

 

Name:

Richard A. Baker

 

Title:

Chief Executive Officer

 

 

 

 

/s/ Stuart A. Tanz

 

 

 

 

 

Stuart A. Tanz


--------------------------------------------------------------------------------



Exhibit A

--------------------------------------------------------------------------------